DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dolch (US-20100133207-A1) in view of Hollins (US 8128106 B2).

Regarding claim 1, Dolch teaches an outboard motor support and transport system (a self-contained outboard motor transportation and storage system 100, fig.1, paragraph [0029]), comprising: a support cart (outboard motor cart 400, Fig.4, paragraph [0029]) comprising: 
a support frame member (support frame member includes frames that are generally triangular with sides 405, 415, and 425, fig.4, paragraph [0041]) with a first side (side 415, fig.4, paragraph [0041]) substantially perpendicular to a second side (side 405, fig.4, paragraph [0041]) and a third side (side 425, fig.4, paragraph [0041]) inclined to the first and second side; 
a handle member (handles 490, fig.4, paragraph [0047]) coupled to a first end of the first side (handle member is connected at end 450, fig.4, paragraph [0041] and [0047]) of the support frame; 
a first pivot member (wheels 410, fig.4, paragraph [0041] and [0054]) coupled to a second end of the first side (wheels 410 are coupled to end 440, fig.4) of the support frame; and 
a second pivot member (corner 460, fig.4, paragraph [0041]) formed between the second and third sides of the support frame; and 
a support rack member (maintenance rack 200, figs.1-3, paragraph [0029]) having a storage cavity (storage cavity is the space inside the frame of rack 200 where motor cart 400 can be stored, figs.1-2, paragraph [0055]) with an opening at a first end (first end is the side with inversed portions 240 and is open to receive the motor cart 400, figs.1-2, paragraph [0055]), and configured such that the support cart can be selectively inserted into the storage cavity through the opening (motor cart 400 can be selectively inserted into the storage cavity of frame rack 200 through the opening on the side with inversed portions 240, figs.1-2), wherein the first pivot member of the support cart configured to transport the support cart and the support rack member (wheels 410 can transport both the rack 200 and the motor cart 400, fig.1, paragraph [0055]).
Dolch fails to teach a stabilizer bracket on the first side of the support cart. However, Hollins teaches a stabilizer bracket (lower support bracket 42, fig.1, column 6, lines 30-48) supported by the first side and designed to stabilize an outboard motor when mounted on the support cart and running (lower support bracket is attached to strut 44, fig.1, column 6, lines 30-48), by preventing or substantially reducing a lower gearcase of the outboard motor from moving side to side (lower support bracket 42 is designed as a V-shape to contact the lower part of a motor 50 adjacent the propeller 55 to keep the motor from moving side to side, fig.1, column 6, lines 30-48).
Dolch and Hollins are both considered to be analogous to the claimed invention because they are in the same field of outboard motor carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dolch with the teachings of Hollins and include a stabilizer bracket on the first side. Doing so would provide additional support for the outboard motor and prevent it from shifting or bouncing when being transported (Hollins, column 6, lines 30-48).
	
Regarding claim 2, Dolch in combination with Hollins, Dolch teaches further including a transom member (transom 480, fig.5, paragraph [0044]-[0045]) coupled between the first and third sides of the support frame to detachably support an outboard motor (transom 480 supports outboard motor 110, figs.5-6, paragraph [0044]-[0045]).

Regarding claim 3, Dolch in combination with Hollins, Dolch teaches further comprising a pivot support member (perpendicular portion 465, fig.4, paragraph [0048]) formed between the second pivot member and the third side of the support frame configured to allow a user to provide weight to support a pivot of the support cart (fig.4, paragraph [0048]).

Regarding claim 4, Dolch in combination with Hollins, Hollins teaches wherein the transom member is inclined about 14 degrees from the first side of the support frame (mounting board 30 is the transom and the first side of Hollins would be the frame regions 26, theta sub 1 is between 60 and 80 degrees or anything less than 90, column 4, lines 33-42, theta sub 3 is between 20 and 40 degrees, column 7 line 59-column 8 line 2, figs.2A-B, with theta sub 1 and theta sub 3 having these broad ranges of degrees the mounting board 30 can be inclined about 14 degrees from the frame regions 26).
	Dolch and Hollins are both considered to be analogous to the claimed invention because they are in the same field of outboard motor carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dolch with the teachings of Hollins and have the transom at an angle to the first side. Having the transom at different angels could help line up the transom with the tilt bracket of the outboard motor to make it easier to mount. Also, having different angles between the transom and the first side could allow the cart of Dolch to accommodate different size outboard motors. Finally, trying different angles between the transom and the first side can change the weight distribution on the wheels, center of gravity, and improve overall stability of the cart while holding the outboard motor.

Regarding claim 5, Dolch in combination with Hollins, Dolch teaches wherein the handle member extends in a direction perpendicular to the first side of the support frame (Handles 490 extends perpendicular to first side 415, fig.4).

Regarding claim 6, Dolch teaches an outboard motor support cart (outboard motor cart 400, Fig.4, paragraph [0029]) comprising: 
a support frame member (support frame member includes frames that are generally triangular with sides 405, 415, and 425, fig.4, paragraph [0041]) having a first side (side 415, fig.4, paragraph [0041]) substantially perpendicular to a second side (side 405, fig.4, paragraph [0041]) and a third side (side 425, fig.4, paragraph [0041]) inclined to the first and second side; 
a handle member (handles 490, fig.4, paragraph [0047]) coupled to a first end of the first side (handle member is connected at end 450, fig.4, paragraph [0041] and [0047]) of the support frame; and 
a first pivot member (wheels 410, fig.4, paragraph [0041] and [0054]) coupled to a second end of the first side (wheels 410 are coupled to end 440,fig.4) of the support frame; and 
a second pivot member (corner 460, fig.4, paragraph [0041]) formed between the second and third sides of the support frame.
Dolch fails to teach a stabilizer bracket on the first side of the support cart. However, Hollins teaches a stabilizer bracket (lower support bracket 42, fig.1, column 6, lines 30-48) supported by the first side and designed to stabilize an outboard motor when mounted on the support cart and running (lower support bracket is attached to strut 44, fig.1, column 6, lines 30-48), by preventing or substantially reducing a lower gearcase of the outboard motor from moving side to side (lower support bracket 42 is designed as a V-shape to contact the lower part of a motor 50 adjacent the propeller 55 to keep the motor from moving side to side, fig.1, column 6, lines 30-48).
Dolch and Hollins are both considered to be analogous to the claimed invention because they are in the same field of outboard motor carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dolch with the teachings of Hollins and include a stabilizer bracket on the first side. Doing so would provide additional support for the outboard motor and prevent it from shifting or bouncing when being transported (Hollins, column 6, lines 30-48).

Regarding claim 7, Dolch in combination with Hollins, Dolch teaches further comprising a pivot support (perpendicular portion 465, fig.4, paragraph [0048]) formed between the second pivot member and the third side of the support frame (fig.4, paragraph [0048]).

Regarding claim 8, Dolch in combination with Hollins, Dolch teaches further comprising a transom member (transom 480, fig.5, paragraph [0044]-[0045]) coupled between the first and third sides of the support frame to detachably support an outboard motor (transom 480 supports outboard motor 110, figs.5-6, paragraph [0044]-[0045]).

Regarding claim 9, Dolch in combination with Hollins, Hollins teaches wherein the transom member is inclined about 14 degrees from the first side of the support frame (mounting board 30 is the transom and the first side of Hollins would be the frame regions 26, theta sub 1 is between 60 and 80 degrees or anything less than 90, column 4, lines 33-42, theta sub 3 is between 20 and 40 degrees, column 7 line 59-column 8 line 2, figs.2A-B, with theta sub 1 and theta sub 3 having these broad ranges of degrees the mounting board 30 can be inclined about 14 degrees from the frame regions 26).
	Dolch and Hollins are both considered to be analogous to the claimed invention because they are in the same field of outboard motor carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dolch with the teachings of Hollins and have the transom at an angle to the first side. Having the transom at different angels could help line up the transom with the tilt bracket of the outboard motor to make it easier to mount. Also, having different angles between the transom and the first side could allow the cart of Dolch to accommodate different size outboard motors. Finally, trying different angles between the transom and the first side can change the weight distribution on the wheels, center of gravity, and improve overall stability of the cart while holding the outboard motor.

Regarding claim 10, Dolch in combination with Hollins, Dolch teaches wherein the handle member extends in a direction perpendicular to the first side of the support frame (Handles 490 extends perpendicular to first side 415, fig.4).

Regarding claim 13, Dolch in combination with Hollins, Dolch teaches wherein the support rack member includes a plurality of wheels (shop wheels 170, fig.1) to help move and transport the outboard motor support and transport system (see fig.8, paragraph [0055]).

Regarding claim 14, Dolch in combination with Hollins, Dolch teaches as permitting a single user to transport, install, and maintain an outboard motor supported by the support cart (a single user can operate the outboard motor cart 400 and rack 200).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dolch (US-20100133207-A1) in view of Hollins (US 8128106 B2), in further view of Hiestand (WO-2015126263-A2).

Regarding claim 11, Dolch in combination with Hollins, Dolch teaches wherein the handle member on the support cart is moveable from the first side of the support frame (handles 490 may be rotated up or down into a storage position, figs.1 and 4, paragraph [0047]).
	Dolch fails to teach the handles being selectively detachable. However, Hiestand teaches handles being selectively detachable (handles 16 are removeable from cart 1, figs.1 and 8, page 7, lines 16-20).
Dolch and Hiestand are both considered to be analogous to the claimed invention because they are in the same field of carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dolch with the teachings of Hiestand and have the handles removable. Doing so would allow the support cart (400) to be more compact when placed inside the rack (200) and not stick out side the rack.

Regarding claim 15, Dolch in combination with Hollins, Dolch teaches wherein the handle member on the support cart is moveable from the first side of the support frame (handles 490 may be rotated up or down into a storage position, figs.1 and 4, paragraph [0047]).
	Dolch fails to teach the handles being selectively detachable. However, Hiestand teaches handles being selectively detachable (handles 16 are removeable from cart 1, figs.1 and 8, page 7, lines 16-20).
Dolch and Hiestand are both considered to be analogous to the claimed invention because they are in the same field of carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dolch with the teachings of Hiestand and have the handles removable. Doing so would allow the support cart (400) to be more compact when placed inside the rack (200) and not stick out side the rack. 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dolch (US-20100133207-A1) in view of Hollins (US 8128106 B2), in further view of Palmore (US 20090250889 A1). 

Regarding claim 12, Dolch in combination with Hollins teaches the outboard motor support cart of claim 6, but fail to teach further comprising an extendable foot plate to assist in a pivoting procedure of the outboard motor support cart.
	However, Palmore teaches an extendable foot plate to assist in a pivoting procedure of the outboard motor support cart (back wheel assembly 100 with foot plate 110 aids in the pivoting of the truck 10, figs.1-3 and paragraph [0036]).
Dolch and Palmore are both considered to be analogous to the claimed invention because they are in the same field of transportation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dolch with the teachings of Palmore and incorporate a foot plate. Doing so would provide a user with a mechanical advantage with a lever and using body weight to help pivot the support cart (200) of Dolch while a heavier outboard motor is mounted thereto. Also, having wheels on the foot pedal as taught by Palmore allows the cart to be supported at an angle on these back wheels (108, fig.1). 

Regarding claim 16, Dolch in combination with Hollins teaches the outboard motor support and transport system of claim 1, but fail to teach further comprising an extendable foot plate to assist in a pivoting procedure of the outboard motor support cart.
	However, Palmore teaches an extendable foot plate to assist in a pivoting procedure of the outboard motor support cart (back wheel assembly 100 with foot plate 110 aids in the pivoting of the truck 10, figs.1-3 and paragraph [0036]).
Dolch and Palmore are both considered to be analogous to the claimed invention because they are in the same field of transportation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dolch with the teachings of Palmore and incorporate a foot plate. Doing so would provide a user with a mechanical advantage with a lever and using body weight to help pivot the support cart (200) of Dolch while a heavier outboard motor is mounted thereto. Also, having wheels on the foot pedal as taught by Palmore allows the cart to be supported at an angle on these back wheels (108, fig.1).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dolch (US-20100133207-A1) in view of Hollins (US 8128106 B2), in further view of Eilert (US 6007391 A).

Regarding claim 17, Dolch in combination with Hollins and Eilert teaches a method of supporting, transporting, and storing an outboard motor using the outboard motor support and transport system of claim 1 (Dolch self-contained outboard motor and transportation and storage system 100, fig.1, paragraph [0029], with the stabilizer bracket of Hollins), the method comprising: placing the support cart on a support surface in a first position in which the second side of the support cart is supported on the support surface and the inclined third side of the support cart faces an outboard motor to be supported, transported, and stored (fig.4, with an outboard motor 110 to the left), the outboard motor being positioned such that a back side of the outboard motor is supported by the support surface with a mounting bracket facing upward relative to the support surface (outboard motor 110 is capable of being positioned in this way, and outboard motors are known in the art to have mounting brackets as seen in Eilert clamps 56), the support cart and outboard motor being in a longitudinal alignment with a propeller end of the outboard motor facing the support cart (when the outboard motor 110 is laid on the ground the propeller end can face the support cart); lifting the support cart upward using the handle member, to pivot the support cart on the support surface at the second pivot member, from the first position to a second position such that a pivot support member formed between the second pivot member and the third side of the support frame supports the support cart on the support surface (support cart 400 can be pivoted by handles 490 about second pivot members corner 460 to the perpendicular portion 465 which will be on the ground supporting the support cart 400); sliding the support cart toward the outboard motor until a transom member coupled between the first and third sides of the support frame is inserted into the mounting bracket of the outboard motor and a lower gearcase of the outboard motor is adjacent to a stabilizer bracket supported by the first side of the support cart (the support cart 400 can be slide on the perpendicular portions 465 to couple the transom with the outboard motor 110 laying on the ground, and the stabilizer bracket of Hollins would support a lower part of the motor); tightening attachment members of the outboard motor against a surface of the transom member, to secure the outboard motor to the support cart (mounting brackets of outboard members are known to have clamping device to clamp onto the transom of a boat as seen in Eilert clamps 56, so the clamp devices of the mounting bracket can be tightened to clamp onto the transom of the support cart 400); pivoting the support cart around the second pivot member, by pressing on the handle member, to bring the support cart back into the first position such that the outboard motor is now in a vertical position relative to the support surface (the support cart 400 can pivot about the corners 460 by pushing on handles 490 from the above second position back to the first position).
Dolch and Eilert are both considered to be analogous to the claimed invention because they are in the same field of outboard motors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dolch with the teachings of Eilert and have the outboard motor have clamping brackets. Outboard motors are known in the art to have clamping brackets to clamp to a transom to a boat, but Dolch does not teach the clamping members. Eilert teaches the clamps which will aid in fastening an outboard motor onto a transom to keep it still during use. 	

Regarding claim 18, Dolch in combination with Hollins and Eilert teaches further comprising: using the handle member to tilt the support cart about the first pivot member; and sliding the support cart with the attached outboard motor through the opening of the support rack member into the storage cavity of the support rack member (support cart 400 can pivot on wheels 410 using handle 490 and be inserted into the rack 200 through the opening on the side with the inversed portion 240, figs.1-2 and 4).

Regarding claim 19, Dolch in combination with Hollins and Eilert teaches further comprising running the outboard motor while attached to the support cart, the stabilizer bracket of the support cart preventing or substantially reducing a lower gearcase of the outboard motor from moving side to side as the outboard motor is running (the support bracket 42 of Hollins prevents a motor from shifting or bouncing, column 6, lines 30-48).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benjamin (US-2598168-A) teaches an additional wheel attachment for two-wheel hand trucks. Fuller (US-2477294-A) teaches a hand truck with an adjustable foot pedal for aiding pivoting of the hand truck. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618